 



Form of Amendment To Change of Control Agreement
     THIS AMENDMENT is made as of December 22, 2005 by and between Animas
Corporation (the “Company”) and                      (the “Employee”).
     WHEREAS, the Company and Employee are parties to a Change Of Control
Agreement relating to the Employee’s employment dated as of                     
(the “Agreement”);
     WHEREAS, Section 7.8 of the Agreement provides that the parties may agree
to amend the Agreement in writing;
     WHEREAS, the Company and Employee wish to amend the Agreement regarding the
timing of the payments under the Agreement to the extent that such payments are
subject to the penalties and additional tax provisions of Section 409A of the
Internal Revenue Code of 1986, as amended; and
     NOW THEREFORE, the parties hereby amend the Agreement effective as of the
date hereof as follows:
     1. Section 7 shall be, and it hereby is, amended with the addition of a new
subsection to the end thereof as follows:

    “7.12. Internal Revenue Code Section 409A. Notwithstanding anything to the
contrary in this Agreement, to the extent required to comply with Section 409A
of the Code, if the Employee is deemed to be a “specified employee” for purposes
of Section 409A(a)(2)(B) of the Code, the Employee agrees that the payments and
benefits due to the Employee under this Agreement in connection with a
termination of the Employee’s employment hereunder that would otherwise have
been payable at any time during the six-month period immediately following such
termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum as soon as practicable following, the expiration of such
six-month period. In light of the uncertainty surrounding the application of
Section 409A of the Code, the Company cannot make any guarantee as to the
treatment under Section 409A of the Code of any payments made or benefits
provided under this Agreement.”

 



--------------------------------------------------------------------------------



 



     2. The Agreement, as amended by the foregoing changes, is ratified and
confirmed in all respects.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized representative, and Employee has executed this Agreement, in
each case on the date first above written.

  ANIMAS CORPORATION



  By:     

  Name & Title:     



  EMPLOYEE        

-2-